DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A (Claims 1-13) in the reply filed on 8/15/2022 is acknowledged.  The traversal is on the ground(s) that Claims themselves are never species, and mere statements of inclusion are not sufficient.  This is not found persuasive because the Claims are merely used to identify two separate inventions, one drawn to upper and lower electrodes with insulation between, and another drawn to three conductive patterns. Moreover, Applicants argue combination / subcombination restrictions, whereas the two inventions are patentably distinct for the reasons as discussed in the election of species previous Office action. As the two inventions require different elements which are patentably distinct, the election of species requirement is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are under consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,991,574 in view of  Sukekawa (US 2009/0140397).
	With respect to Claim 1, US 10,991, 574 makes obvious a lower electrode disposed above the substrate and being cylinder-shaped with a filled interior, a dielectric layer disposed on the lower electrode and including a first portion that is disposed on the upper portion of the lower electrode and a second portion that is disposed on a lower portion of the lower electrode; a first upper electrode (adsorption control  layer of Claim 14 of US 10,991, 574) disposed on the the first portion of the dielectric layer, and including a body portion and an end portion; and a second upper electrode disposed on the first upper electrode and on the second portion of the dielectric layer, wherein the second upper electrode includes a first portion that is disposed on the first upper electrode, a second portion that is disposed on the second portion of the dielectric layer, and a third portion that is disposed adjacent to the end portion of the first upper electrode, the third portion of the second upper electrode is disposed between the first portion and the second portion of the second upper electrode, and a thickness of the third portion of the second upper electrode is greater than a thickness of at least one of the first portion of the second upper electrode or the second portion of the second upper electrode, as the use of the process of US 10,991,574 would result in the afore mentioned structure. See Claims 12-14 of US 10,991, 574. 
	US 10,991, 574 differs from the Claims at hand in that it does not disclose “a substrate; a first insulation layer disposed on the substrate; a conductive contact disposed in the first insulation layer; a conductive contact disposed in the first insulation layer; a second insulation layer disposed on the first insulation layer and including a contact hole that exposes a top surface of the conductive contact; the lower electrode extending in the contact hole of the second insulation layer and contacting the top surface of the conductive contact” as required by the Claims at hand. 
Sukekawa (US 2009/0140397) discloses a substrate (Figure 2, not shown); a first insulation layer (Figure 2, 1) disposed on the substrate; a conductive contact (Figure 2, 2)   disposed in the first insulation layer (Figure 2, 1) ; a second insulation layer (Figure 2, 3) disposed on the first insulation layer and including a contact hole that exposes a top surface of the conductive contact; the lower electrode (Figure 2, 10) extending in the contact hole of the second insulation layer and contacting the top surface of the conductive contact (Figure 2, 2). See figure 2 and corresponding text. 
It would have been obvious for one of ordinary skill in the art, at the time of the invention, to use the contact and insulation layers of Sukekawa (US 2009/0140397), in the device of US 10,991, 574, for its known benefit in the art of providing an electrical connection to the capacitor of US 10,991, 574. The use of known components, for their known benefits, would have been prima facie obvious to one of ordinary skill in the art. 
With respect to Claim 2, Claims 7-8 and 14 of US 10,991,574  make obvious the claimed limitations. Moreover, changes in size and shape are prima facie obvious. See In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to Claim 3, Claims 7-8 and 14 of US 10,991,574  make obvious the claimed limitations. Moreover, changes in size and shape are prima facie obvious. See In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to Claim 4, Claim 4 of US 10,991,574  makes obvious the claimed limitations. 
With respect to Claim 5, Claims 4 and 14 of US 10,991,574  make obvious the claimed limitations. Moreover, changes in size and shape are prima facie obvious. See In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to Claim 6, Claim 3 of US 10,991,574  disclose the claimed limitations. 
With respect to Claim 7, the Examiner takes Official Notice that the use of known materials for their known benefit would be within the skill of one of ordinary skill in the art.
With respect to Claim 8, Claim 8 is rejected for the reasons as discussed above with respect to Claim 1. 
With respect to Claim 9, Claims 11-14 of US 10,991,574  make obvious the claimed limitations. 
With respect to Claim 10, Claims 3 and 1-14 of US 10,991,574  make obvious the claimed limitations. 
With respect to Claim 11, Claims 13-14 of US 10,991,574  make obvious the claimed limitations. Moreover, changes in size and shape are prima facie obvious. See In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to Claim 12, Claims 13-14 of US 10,991,574  make obvious the claimed limitations. Moreover, changes in size and shape are prima facie obvious. See In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to Claim 13, Claim 3 of US 10,991,574  disclose the claimed limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
September 28, 2022

/ALEXANDER G GHYKA/               Primary Examiner, Art Unit 2812